Citation Nr: 0204992	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  94-23 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected post traumatic 
stress disorder (PTSD).  

2.  Entitlement to a temporary total disability rating under 
the provision of 38 C.F.R. § 4.29, based upon a period of 
hospitalization from September 6 to 28, 1992 and from October 
5 to November 6, 1992.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an April 1993 decision by the RO which 
denied an increased rating for the veteran's service-
connected PTSD and a temporary total evaluation for 
hospitalization for the specified periods as shown on the 
first page of this decision.  The Board remanded the appeal 
to the RO for additional development in January 1997 and 
April 1999.  

By rating action in May 2001, the RO denied service 
connection for substance abuse secondary to service-connected 
PTSD.  The veteran and his representative were notified of 
this decision in the Supplemental Statement of the Case 
issued in July 2001.  The notification which was sent to the 
veteran's address of record was to the effect that he had 60 
days from the date of the letter to file a substantive 
appeal.  No correspondence was received from the veteran or 
representative during the 60-day period.  The issues 
certified to the Board by the RO and the issues determined by 
the Board to be before it are those appearing on the title 
page of this decision.


FINDINGS OF FACT

1.  The current medial evidence of record is inadequate for 
rating purposes and a comprehensive medical examination is 
necessary to determine entitlement to an increased rating.  

2.  The veteran, without demonstrating good cause, did not 
report for VA examinations scheduled in September 1997 and 
November 1999, in conjunction with his claim for an increased 
rating for service-connected PTSD.  

3.  As service connection for substance abuse is not 
established, there is no service-connected disability for 
which treatment was provided during the veteran's 
hospitalization from September 6 to 28, 1992.  

4.  The veteran's hospitalization from October 5 to November 
6, 1992 included treatment for his service-connected PTSD in 
the Dual Diagnosis Program for a period of at least 21 days.  


CONCLUSIONS OF LAW

1.  The veteran's failure to report for scheduled VA 
examinations requires that his claim for an increased rating 
be denied.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.655 
(2001).  

2.  In the absence of service connection for substance abuse, 
the requirements for the assignment of a temporary total 
rating for the treatment of that disorder during the 
veteran's hospitalization from September 6 to September 28, 
1992 are not met.  38 C.F.R. § 4.29 (2001).  

3.  The requirements for the assignment of a temporary total 
rating for treatment of a service-connected disability during 
hospitalization from October 5 to November 6, 1992 are met.  
38 C.F.R. § 4.29 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in May 1985, service connection was 
established, in part, for PTSD.  A 10 percent evaluation was 
assigned, effective from February 4, 1985, the date of 
receipt of the veteran's claim for service connection.  

A VA discharge summary report associated with the claims file 
in October 1992 shows that the veteran was hospitalized for 
poly-substance dependence from September 6, to September 28, 
1992.  The veteran presented himself for admission 
complaining of "stress" and asking for help with his 
cocaine and heroin use.  The veteran had presented himself to 
the ER earlier, but left saying he had to take care of some 
personal matter.  It was learned later that the veteran 
actually left to use cocaine and heroin before returning to 
the hospital.  The veteran reported that he had been using 
heroin, cocaine, and alcohol since his late teens.  On mental 
status examination, the veteran was alert and well oriented.  
His physical examination was essentially unremarkable.  He 
was slightly disheveled with decreased psychomotor activity.  
His speech was normal in rate and rhythm, but slightly 
decreased in quantity.  He was euthymic with a somewhat 
blunted affect.  He denied any suicidal or homicidal 
ideations.  There was no apparent formal thought disorder and 
he was coherent.  His memory was intact though his insight 
was impaired.  

After admission, the veteran was under close observation but 
became more interactive on the ward.  He was cooperative and 
brighter, and he was ultimately advanced to the ward's 
highest level (level 3).  The veteran was voicing a greater 
understanding as to his drug problem and was put in chemical 
dependency education groups.  He had no significant 
complaints in regards to his flashbacks, nightmares, or 
hallucinations.  He was offered referral to the Richmond Drug 
Rehab Program, which he accepted.  It was felt that the 
veteran was psychiatrically stable and was discharged.  The 
diagnosis shown as the major reason for the veteran's 
hospital stay was poly-substance dependence.  A diagnosis of 
history of PTSD was also noted at discharge.  

In November 1992, the veteran filed a claim for an increased 
rating for his service-connected PTSD and entitlement a total 
rating for hospitalization for the periods identified on the 
first page of this decision, under the provisions of 
38 C.F.R. § 4.29.  

A VA discharge summary report associated with the claims file 
in March 1993 shows that the veteran was admitted to the 
Richmond VAMC on October 5, 1992.  The report noted the 
veteran's prior three weeks of treatment at the Hampton 
(VAMC), and that he was released one week prior to the 
current admission.  The veteran admitted to relapse of drug 
use during the week between admissions.  He reported a 
$200/day heroin and cocaine habit, primarily speedballing.  
The veteran reported that he supported his drug habit through 
stealing.  

On mental status examination, the veteran was healthy and 
relatively well groomed and dressed.  Eye contact was good.  
The veteran was cooperative, but somewhat agitated and not 
totally willing to divulge information.  His speech was 
spontaneous with a slowed rate and rhythm.  He was coherent 
with slight slurring.  Thoughts were goal directed, and there 
was no suicidal or homicidal ideation.  There were no 
delusions, thought insertion, thought withdrawal, or thought 
broadcasting.  The veteran denied any hallucinations or 
delusions, and his affect was broad with agitated mood.  The 
veteran was alert and his concentration was good.  He was 
well oriented, and his memory was intact.  The veteran's 
abstractions by proverbs were good.  His fund of knowledge 
was average and his judgment was fair, by history.  His 
insight was good.  

The veteran was integrated into the inpatient rehab program 
without difficulty.  He was placed into the Dual Diagnosis 
Program and adjusted to the unit well without difficulty.  He 
attended all groups, classes, and activities, participating 
adequately.  The veteran passed phase II testing and attended 
job readiness class from 10/19 to 10/23/92.  He was seen in 
the dermatology clinic for skin problems, and in the ENT 
clinic for hearing problems.  The veteran had difficulty in 
expressing feelings related to PTSD and was first shown 
attending a Vietnam Veteran's Support Group on October 28, 
1992.  The veteran handled himself well during the program 
and when given weekend passes.  The veteran was not on any 
medications for PTSD and was encouraged to follow-up with the 
veteran's outreach program.  The veteran was judged to have 
successfully complete inpatient rehab and was discharged on 
November 6, 1992.  The diagnoses at discharge included 
cocaine and heroin dependency and PTSD.  

In January 1997, the Board remanded the appeal to the RO, in 
part, to provide the veteran an opportunity to submit 
additional medical evidence and to obtain medical information 
by way of a VA examination necessary to adjudicate his claim 
for an increased rating for his service-connected PTSD.  

In March 1997, the veteran was requested to furnish VA with 
the names and addresses of all medical care providers who 
have treated him for his PTSD since September 1992.  The 
record reflects that the veteran did not report for a VA 
examination scheduled in September 1997.  

In April 1999, the Board again remanded the appeal to the RO 
to afford the veteran another opportunity to report for a VA 
examination, and to provide additional medical evidence to 
support his claim for increase.  The Board remand emphasized 
the need for the veteran to report for any scheduled VA 
examinations and the consequences of his failure to do so if 
one were scheduled (38 C.F.R. § 3.655).  

In April 1999, the veteran was again request to provide the 
names and addresses of all medical care providers who have 
treated him for his PTSD.  No response was received to this 
request.  

A report of contact dated July 1, 1999, indicates that an 
Internet search to verify the veteran's current address found 
no directory entry matches.  A second letter was sent to the 
veteran at his most recent address of record on July 28, 
1999, asking if he were willing to report for another VA 
examination.  There was no response to this request.  

In October 1999, the RO attempted to obtain information as to 
the veteran's current mailing address through his direct 
deposit account and by contacting the Tidewater Field office.  
The only address identified by either source was the one 
currently of record, and to which all previous VA letters had 
been sent.  

In October 1999, a letter was sent to the veteran at his 
current address of record informing him that a VA examination 
was scheduled on November 3, 1999.  The veteran was 
instructed to call VA when he received the notification 
package to confirm his appointment and was provided a second 
number to call if he had any questions.  The veteran did not 
respond to any of the RO's requests, nor were the VA letters 
returned by the U.S. Postal Service.  

Additional VA records associated with the claims file in 
April 2001, show that the veteran was seen by VA on a couple 
of occasions from January to December 2001.  In January 2001, 
the veteran was admitted for three days for treatment of drug 
abuse.  The veteran was uncooperative and unwilling to 
provide much information.  The veteran was admitted for two 
days in April 2001.  The veteran was detoxified without 
serious sequelae and his PTSD symptoms quickly lifted.  The 
veteran was given a combination of group and individual 
therapy in a structured environment without stresses of 
outside life.  After the second day, the veteran felt that he 
was clinically stable and able and ready to leave the 
inpatient ward and take up outpatient treatment.  On mental 
status examination, the veteran denied any suicidal or 
homicidal thought.  He denied any auditory or visual command 
hallucinations.  The diagnoses at discharge included opiate 
and cocaine dependence, and PTSD.  

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claims, and thus the VA has met its duty to assist under 
the VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional medical evidence which would be pertinent to the 
claims for an increased rating for PTSD, or for temporary 
total ratings under the provisions of § 4.29.  Through past 
actions of the RO, the veteran has been informed of the 
applicable criteria necessary to substantiate his claims.  
The veteran has been notified fully of what information needs 
to be proven in order to prevail in his claims on appellate 
review.  

In this regard, it is noted that the Board remanded the 
appeal to the RO on two occasions during the pendency of this 
appeal to give the veteran an opportunity to submit 
additional evidence and/or argument concerning his claims, 
and to afford him a VA psychiatric examination to determine 
the current status of his service-connected PTSD.  Although 
the records show that the veteran presented himself to VA 
medical facilities on several occasions from 1995 to December 
2001, he did not respond to any of the RO's requests for 
additional evidence and did not report for VA examinations 
scheduled in September 1997 or November 1999.  The RO's 
attempts to contact the veteran have been unsuccessful, and 
the letters sent to him requesting his cooperation have not 
been returned by the U. S. Postal Service.  Inasmuch as the 
veteran has not reported for the scheduled VA examinations, 
has not offered any explanation for his failure to report, 
and has not requested to reschedule another examination, the 
Board finds that no useful purpose would be served by 
remanding the appeal to afford the veteran another 
opportunity to cooperate.  Accordingly, the Board finds that 
the VA has complied with its duty to assist the veteran to 
the extent possible.  


Increased Rating - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.14 provides that the evaluation 
of the same disability under various diagnoses is to be 
avoided.  

In evaluating psychiatric disabilities, the severity of 
disability is based upon actual symptomatology as it affects 
social and industrial adaptability.  Two of the most 
important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  An emotionally 
sick veteran with a good work record must not be under 
evaluated, nor must his condition be over evaluated on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  38 C.F.R. § 4.130 (1995) (as in effect 
prior to November 7, 1996).  The revised regulations, 
effective November 7, 1996, provide in pertinent part as 
follows:

Sec. 4.126  Evaluation of disability from 
mental disorders.

    (a) When evaluating a mental 
disorder, the rating agency shall 
consider the frequency, severity, and 
duration of psychiatric symptoms, the 
length of remissions, and the veteran's 
capacity for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the moment 
of the examination.
    (b) When evaluating the level of 
disability from a mental disorder, the 
rating agency will consider the extent of 
social impairment, but shall not assign 
an evaluation solely on the basis of 
social impairment.

38 C.F.R. § 4.126 (as in effect from November 7, 1996).

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, and the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.   

Analysis

As noted above, the Board remanded the appeal to the RO in 
January 1997 and April 1999, for additional development 
necessary to rate the veteran's service-connected psychiatric 
disorder.  The record shows the veteran failed to report for 
VA examinations in September 1997 November 1999.  The 
information expected from the examination was needed to 
determine the current severity and manifestations of his 
PTSD.  The veteran did not report for the scheduled 
examinations, did not provide any information concerning 
treatment for his disability, and did not respond to any of 
the RO's correspondence.  In addition, he did not contact the 
RO to explain his failure to report nor did he request that 
another examination be scheduled.

In Olson v. Principi, 3 Vet. App. 480 (1992), the Court held 
that the veteran must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  See also 38 C.F.R. 
§ 3.327 (2001).  In this case, the veteran has not cooperated 
with VA's efforts to obtain medical evidence necessary to 
evaluate the severity and manifestations of his service-
connected disability.  In addition, medical evidence is 
needed to attempt, if feasible, to dissociate the 
manifestations of substance abuse from the veteran's service 
connected disability.

Given the veteran's unexplained lack of cooperation, the 
Board is left with no alternative but to deny the claim 
pursuant to 38 C.F.R. § 3.655 (2001).  When the law is 
dispositive, the Board has no alternative but to deny the 
appeal. Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In light of the discussion above, the Board is satisfied that 
the veteran's due process rights were not violated.  The 
veteran may, however, reopen his claim for an increased 
rating at any time in the future should he become willing to 
appear for a VA examination.  

38 C.F.R. § 4.29

The veteran asserts that he was hospitalized in excess of 21 
days for treatment of his service-connected PTSD in September 
1992 and again in October 1992.  The veteran asserts that his 
hospitalizations were for more than 21 days, and that he is 
entitled to a temporary total rating under the provisions of 
38 C.F.R. § 4.29.  

VA Regulation 38 C.F.R. § 4.29 provides, in part, for the 
following:  

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established that a service-connected 
disability has required hospital 
treatment in a Department of Veterans 
Affairs or an approved hospital for a 
period in excess of 21 days or hospital 
observation at Department of Veterans 
Affairs expense for a service-connected 
disability for a period in excess of 21 
days.  

(b)	Notwithstanding that hospital 
admission was for disability not 
connected with service, if during such 
hospitalization, hospital treatment for a 
service-connected disability is 
instituted and continued for a period in 
excess of 21 days, the increase to a 
total rating will be granted from the 
first day of such treatment.  If service 
connection for the disability under 
treatment is granted after hospital 
admission, the rating will be from the 
first day of hospitalization if otherwise 
in order.  

Hospitalization from September 6, to 28, 1992

The evidentiary record shows that the veteran was admitted to 
the Hampton VA hospital from the 6th to the 28th of September 
1992 for treatment of substance dependence.  On admission, 
the veteran complained of hallucinations and "stress" and 
stated that he wanted help with his cocaine and heroin use.  
The veteran was put in chemical dependency educational groups 
and voiced a greater understanding of his drug problem.  The 
record reflects no specific treatment for anything other than 
his substance abuse.  The discharge summary report shows the 
major reason for the veteran's hospital stay was his 
polysubstance dependence.  While PTSD was also included in 
the diagnosis, it by way of history only, and was not 
indicated as a diagnosis responsible for the major part of 
his hospital stay.  In addition, a "21-day certificate" 
from the treating VA facility was to the effect that the 
major diagnosis for this period of hospitalization was 
substance abuse.  PTSD was not mentioned. 

In a case such as this, where the underlying disability for 
which treatment was provided while the veteran was 
hospitalized between September 6, and 28, 1992 is not service 
connected, the regulation, and not the evidence is 
dispositive.  Since the veteran is not service connected for 
poly-substance dependence, which is required to award him the 
benefits he seeks, the claim must be terminated because of 
the absence of legal merit or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is 
no basis to grant a temporary total rating for the veteran's 
hospitalization from September 6, to September 28, 1992, the 
veteran's claim must be denied.

Hospitalization from October 5 and November 6, 1992

The evidence of record indicates that the veteran was 
admitted to the Richmond VAMC for treatment of his substance 
abuse on October 5, 1992.  The records show that the veteran 
was placed in the Dual Diagnosis Program (a program designed 
to treat both substance abuse and psychiatric disorders, 
simultaneously) beginning on October 6, with continuous 
participation in the program until his discharge from the 
hospital on November 6, 1992.  The discharge summary report 
shows the diagnoses for which the veteran was treated for 
included cocaine and heroin dependency, and PTSD.  

The VA hospital records reflect treatment for the veteran's 
service-connected PTSD for more than 21 days during his 
hospital stay.  Accordingly, the veteran is entitled to a 
total disability rating under the provisions of 38 C.F.R. 
§ 4.29 for hospitalization from October 5 to November 6, 
1992.  


ORDER

An increased rating for service-connected PTSD is denied.  

The claim of entitlement to a temporary total disability 
rating under 38 C.F.R. § 4.29, based on hospitalization at a 
VA facility from September 6, to 28, 1992 is denied.  

Entitlement to a temporary total disability rating under 38 
C.F.R. § 4.29, based on hospitalization at a VA facility from 
October 5 to November 6, 1992 is granted, subject to VA 
regulations pertaining to the payment of monetary benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with 

? VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

